DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a temperature about the steel part” in claim 1 is a phrase which renders the claim indefinite. The phrase makes it unclear what is to be at the specified temperature, the steel part, a portion of the steel part, or anything in the vicinity of the steel part. The claim shall be interpreted as reading “a temperature of the steel part” in light of instant specification [0004].
Claims 2-4 are rejected due to dependence upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US-6443214-B1), hereinafter Matsuo.
	Regarding Claim 1, Matsuo teaches a method of heat treatment including cooling from a temperature above the A1 transformation point (Col. 3 par. 2) to a surface temperature below a martensitic transformation starting temperature while the temperature of the inside of the product remains higher than the temperature of the surface layer (Col. 3 Par. 4-5) which is within the claimed at least partially quenching a steel part in a quenching bath to thereby cool the surface of the steel part from a temperature in the austenite region to a temperature below the martensite start temperature and overlaps the claimed wherein the temperature of the interior of the steel part is maintained above the Ms and overlaps the claimed the temperature of the surface of the steel part decreases to a temperature below Ms by an amount of 5 to 50% of the difference between the Ms and martensite finish temperature.
	Matsuo further teaches the method including omitting heating and interrupting cooling for tempering by self-tempering by interrupting the cooling when the temperature of the surface layer drops below the Ms point and the temperature of the inside of the part remains higher than the temperature of the surface layer (Col. 3 Par. 5 – Col. 4 Par. 1) which overlaps the claimed equalizing temperature throughout the steel part to the Ms in equipment that maintains a temperature of the steel part at Ms.
	Matsuo does not explicitly disclose the claimed steps of removing the steel part from the equipment and cooling the steel part to ambient temperature to thereby form a finished steel part. 
	Matsuo further teaches the produced product containing martensite and austenite (Col. 3 Par. 4) which is the same as the claimed multiphase structure comprising martensite and retained austenite, and a person having ordinary skill in the art would further expect such a microstructure to flow naturally from Matsuo since Matsuo teaches the claimed processing.

	Regarding Claim 3, Matsuo teaches the claim elements as discussed above. Matsuo does not explicitly disclose a temperature of the cooling medium.
	However, since Matsuo teaches the quenching being performed to a surface temperature below the Ms point and the temperature of the inside of the part remains higher than the temperature of the surface layer, a person having ordinary skill in the art would expect the cooling medium of Matsuo to be slightly below the Ms temperature, which is within the claimed wherein the temperature of the quenching bath is maintained at the Ms +/-50% of the interval between the Ms and Mf below the Ms for the steel part.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US-6443214-B1), hereinafter Matsuo, in view of Fedchun et al. (US-20090291013-A1), hereinafter Fedchun.
	Regarding Claim 1, Matsuo teaches the claim elements as discussed above. Matsuo further teaches the Ms being approximately 180˚C (Col. 3 par. 4), Fedchun teaches a low tempering following the quenching of 350-400˚F ([0120] [0123]) which beneficially increases the yield strength ([0113]) which is 176-204˚C as determined by the examiner, which encompasses the claimed equalizing 
	It would be obvious to a person having ordinary skill in the art to have applied the low tempering following quenching according to Fedchun to the method according to Matsuo in order to beneficially increase the yield strength as discussed above.

	Regarding Claim 2, Matsuo and Matsuo as modified by Fedchun teach the claim elements as discussed above. Fedchun further teaches quenching being repeated to beneficially improve the microstructure ([0169]) which is the same as the claimed wherein, during said quenching, the steel part is repeatedly immersed in and removed from the quenching bath.
	It would be obvious to a person having ordinary skill in the art to apply the repeated quenching according to Fedchun to the method according to Matsuo or Matsuo as modified by Fedchun in order to beneficially improve the microstructure as discussed above. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US-6443214-B1), hereinafter Matsuo, in view of Knerr et al. (US-1936719-A), hereinafter Knerr.
	Regarding Claim 4, Matsuo teaches the claim elements as discussed above. Matsuo does not explicitly disclose the claimed quenching bath comprises a protective atmosphere.
	Knerr teaches the use of carbon dioxide to agitate the quenchant in order to beneficially maintain uniform temperature and settle upon the quenching liquid to protect against ignition (P. 5 L. 5-25) which is within the claimed wherein the quenching bath comprises a protective atmosphere.
	It would be obvious to a person having ordinary skill in the art to apply the use of carbon dioxide according to Knerr to the method according to Matsuo in order to beneficially maintain uniform temperature and protect against ignition as discussed above.


Response to Arguments
Applicant’s arguments, see P. 3, filed 01/31/2022, with respect to the previous 35 USC 112 rejections have been fully considered and are persuasive.  The previous 35 USC 112 rejections have been withdrawn. 
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive.
The argument that the references do not teach or suggest cooling the surface to below Ms by 5-50% of the difference between Ms and Mf is not convincing. Matsuo teaches cooling to a surface temperature below the martensite transformation starting temperature (Ms) which overlaps the claimed range. No evidence of criticality of the claimed range is provided in the arguments.
The argument that Matsuo fails to teach or suggest raising the surface temperature to Ms using a medium held at Ms temperature is not convincing. The means of raising the surface temperature to Ms is not limited by the claims. 
The argument that Matsuo teaches away from adding heating for tempering in order to reduce the number of required man hours is not convincing. The claims as written do not require heating for tempering. The cited portion of Matsuo does not constitute a teaching away, rather it shows a preferred embodiment: “It is preferable” (Col. 3 Par. 4), and there is motivation to use a heating for tempering and increase the required man hours through a heating in order to benefit some other feature of the product such as precipitating carbide (Knerr [0113]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736